
	
		I
		111th CONGRESS
		1st Session
		H. R. 4135
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. DeLauro (for
			 herself, Mr. Hare,
			 Mr. Hastings of Florida,
			 Mr. Tonko,
			 Ms. Norton,
			 Ms. Woolsey,
			 Ms. Linda T. Sánchez of California,
			 Mr. Nadler of New York,
			 Mr. Capuano, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To keep Americans working by strengthening and expanding
		  short-time compensation programs that provide employers with an alternative to
		  layoffs.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Americans Working
			 Act.
		2.PurposeThe purpose of this Act is to keep Americans
			 working by strengthening and expanding short-time compensation programs that
			 provide employers with an alternative to layoffs.
		3.Treatment of
			 short-time compensation programs
			(a)In
			 generalSection 3306 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(v)Short-Time
				compensation programFor purposes of this chapter, the term
				short-time compensation program means a program under
				which—
						(1)the participation
				of an employer is voluntary;
						(2)an employer
				reduces the number of hours worked by employees through certifying that such
				reductions are in lieu of temporary layoffs;
						(3)such employees
				whose workweeks have been reduced by at least 10 percent are eligible for
				unemployment compensation;
						(4)the amount of
				unemployment compensation payable to any such employee is a pro rata portion of
				the unemployment compensation which would be payable to the employee if such
				employee were totally unemployed;
						(5)such employees are
				not expected to meet the availability for work or work search test requirements
				while collecting short-time compensation benefits, but are required to be
				available for their normal workweek;
						(6)eligible employees
				may participate in an employer-sponsored training program to enhance job skills
				if such program has been approved by the State agency;
						(7)beginning on the
				date which is 2 years after the date of enactment of this subsection, the State
				agency shall require an employer to certify that continuation of health
				benefits and retirement benefits under a defined benefit pension plan (as
				defined in section 3(35) of the Employee Retirement Income Security Act of
				1974) is not affected by participation in the program;
						(8)the State agency
				shall require an employer (or an employer's association which is party to a
				collective bargaining agreement) to submit a written plan describing the manner
				in which the requirements of this subsection will be implemented and containing
				such other information as the Secretary of Labor determines is
				appropriate;
						(9)in the case of
				employees represented by a union, the appropriate official of the union has
				agreed to the terms of the employer’s written plan and implementation is
				consistent with employer obligations under the National Labor Relations Act;
				and
						(10)the program meets
				such other requirements as the Secretary of Labor determines
				appropriate.
						.
			(b)Assistance and
			 guidance in implementing programs
				(1)Assistance and
			 guidance
					(A)In
			 generalIn order to assist States in establishing, qualifying,
			 and implementing short-time compensation programs, as defined in section
			 3306(v) of the Internal Revenue Code of 1986 (as added by subsection (a)), the
			 Secretary of Labor (in this section referred to as the
			 Secretary) shall—
						(i)develop model
			 legislative language which may be used by States in developing and enacting
			 short-time compensation programs and shall periodically review and revise such
			 model legislative language;
						(ii)provide technical
			 assistance and guidance in developing, enacting, and implementing such
			 programs;
						(iii)establish
			 biannual reporting requirements for States, including number of averted
			 layoffs, number of participating companies and workers, and retention of
			 employees following participation; and
						(iv)award start-up
			 grants to State agencies under subparagraph (B).
						(B)Grants
						(i)In
			 generalThe Secretary shall award start-up grants to State
			 agencies that apply not later than September 30, 2010, in States that enact
			 short-time compensation programs after the date of enactment of this Act for
			 the purpose of creating such programs. The amount of such grants shall be
			 awarded depending on the costs of implementing such programs.
						(ii)EligibilityIn
			 order to receive a grant under clause (i) a State agency shall meet
			 requirements established by the Secretary, including any reporting requirements
			 under clause (iii). Each State agency shall be eligible to receive not more
			 than one such grant.
						(iii)ReportingThe
			 Secretary may establish reporting requirements for State agencies receiving a
			 grant under clause (i) in order to provide oversight of grant funds used by
			 States for the creation of short-time compensation programs.
						(iv)FundingThere
			 are appropriated, out of any moneys in the Treasury not otherwise appropriated,
			 to the Secretary, such sums as the Secretary certifies as necessary for the
			 period of fiscal years 2010 and 2011 to carry out this subparagraph.
						(2)TimeframeThe
			 initial model legislative language referred to in paragraph (1)(A) shall be
			 developed not later than 60 days after the date of enactment of this
			 Act.
				(c)Reports
				(1)Initial
			 reportNot later than 4 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress and to the President a report or
			 reports on the implementation of this section. Such report or reports shall
			 include—
					(A)a study of
			 short-time compensation programs;
					(B)an analysis of the
			 significant impediments to State enactment and creation of such programs;
			 and
					(C)such
			 recommendations as the Secretary determines appropriate.
					(2)Subsequent
			 reportsAfter the submission of the report under paragraph (1),
			 the Secretary may submit such additional reports on the implementation of
			 short-time compensation programs as the Secretary deems appropriate.
				(3)FundingThere
			 are appropriated, out of any moneys in the Treasury not otherwise appropriated,
			 to the Secretary, $1,500,000 to carry out this subsection, to remain available
			 without fiscal year limitation.
				(d)Conforming
			 amendments
				(1)Internal Revenue
			 Code of 1986
					(A)Subparagraph (E)
			 of section 3304(a)(4) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
						
							(E)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined in section
				3306(v));
							.
					(B)Subsection (f) of
			 section 3306 of the Internal Revenue Code of 1986 is amended—
						(i)by
			 striking paragraph (5) (relating to short-term compensation) and inserting the
			 following new paragraph:
							
								(5)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined in subsection
				(v));
								,
				and
						(ii)by
			 redesignating paragraph (5) (relating to self-employment assistance program) as
			 paragraph (6).
						(2)Social Security
			 ActSection 303(a)(5) of the Social Security Act is amended by
			 striking the payment of short-time compensation under a plan approved by
			 the Secretary of Labor and inserting the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986).
				(3)RepealSubsections
			 (b) through (d) of section 401 of the Unemployment Compensation Amendments of
			 1992 (26 U.S.C. 3304 note) are repealed.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			4.Temporary
			 financing of certain short-time compensation programs
			(a)Payments to
			 States with certified programs
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall make payments to any State unemployment trust fund to be used for the
			 payment of unemployment compensation if the Secretary approves an application
			 for certification submitted under paragraph (3) for such State to operate a
			 short-time compensation program (as defined in section 3306(v) of the Internal
			 Revenue Code of 1986 (as added by section 3(a))) which requires the maintenance
			 of health and retirement employee benefits as described in paragraph (7) of
			 such section 3306(v), notwithstanding the otherwise effective date of such
			 requirement.
				(2)Full
			 reimbursementSubject to subsection (d), the payment to a State
			 under paragraph (1) shall be an amount equal to 100 percent of the total amount
			 of benefits paid to individuals by the State pursuant to the short-time
			 compensation program during the period—
					(A)beginning on the
			 date a certification is issued by the Secretary with respect to such program;
			 and
					(B)ending on
			 September 30, 2011.
					(3)Certification
			 requirements
					(A)In
			 generalAny State seeking full reimbursement under this
			 subsection shall submit an application for certification at such time, in such
			 manner, and complete with such information as the Secretary may require
			 (whether by regulation or otherwise), including information relating to
			 compliance with the requirements of paragraph (7) of such section 3306(v). The
			 Secretary shall, within 30 days after receiving a complete application, notify
			 the State agency of the State of the Secretary’s findings with respect to the
			 requirements of such paragraph (7).
					(B)FindingsIf
			 the Secretary finds that the short-time compensation program operated by the
			 State meets the requirements of such paragraph (7), the Secretary shall certify
			 such State's short-time compensation program thereby making such State eligible
			 for full reimbursement under this subsection. 
					(b)Timing of
			 application submittalsNo application under subsection (a)(3) may
			 be considered if submitted before the date of enactment of this Act or after
			 the latest date necessary (as specified by the Secretary) to ensure that all
			 payments under this section are made before September 30, 2011.
			(c)Terms of
			 paymentsPayments made to a State under subsection (a)(1) shall
			 be payable by way of reimbursement in such amounts as the Secretary estimates
			 the State will be entitled to receive under this section for each calendar
			 month, reduced or increased, as the case may be, by any amount by which the
			 Secretary finds that the Secretary's estimates for any prior calendar month
			 were greater or less than the amounts which should have been paid to the State.
			 Such estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
			(d)Limitations
				(1)General payment
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State pursuant to a
			 short-time compensation program that is in excess of 26 weeks of
			 benefits.
				(2)Employer
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State pursuant to a
			 short-time compensation program if such individual is employed by an
			 employer—
					(A)whose workforce
			 during the 3 months preceding the date of the submission of the employer's
			 short-time compensation plan has been reduced by temporary layoffs of more than
			 20 percent;
					(B)on a seasonal,
			 temporary, or intermittent basis; or
					(C)engaged in a labor
			 dispute.
					(3)Program payment
			 limitationIn making any payments to a State under this section
			 pursuant to a short-time compensation program, the Secretary may limit the
			 frequency of employer participation in such program.
				(e)Charging
			 ruleUnder a short-time compensation program reimbursed under
			 this section, a State may require short-time compensation benefits paid to an
			 individual to be charged to a participating employer regardless of the base
			 period charging rule.
			(f)Retention
			 requirement
				(1)In
			 generalA participating employer under this section is required
			 to comply with the terms of the written plan approved by the State agency and
			 act in good faith to retain participating employees, and the State shall, in
			 the event of any violation, require such employer to repay to the State a sum
			 based on the amount expended by the State under the program as a result of that
			 violation.
				(2)Oversight and
			 monitoringThe Secretary shall establish an oversight and
			 monitoring process by regulation by which State agencies will ensure that
			 participating employers comply with the requirements of paragraph (1).
				(3)Penalty
			 remittanceIn the case of any State which receives reimbursement
			 under this section, if such State determines that a violation of paragraph (1)
			 has occurred, the State shall transfer an appropriate amount to the United
			 States of the repayment the State required of the employer pursuant to such
			 paragraph.
				(g)FundingThere
			 are appropriated, from time to time, out of any moneys in the Treasury not
			 otherwise appropriated, to the Secretary, such sums as the Secretary certifies
			 are necessary to carry out this section (including to reimburse any additional
			 administrative expenses incurred by the States in operating such short-time
			 compensation programs).
			(h)Definition of
			 StateIn this section, the term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, and the Virgin
			 Islands.
			
